Citation Nr: 1804807	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-16 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for diabetes mellitus, due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1967 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana.  

The Veteran testified at a DRO hearing in June 2014.  A copy of the hearing transcript is associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his claim, the Veteran indicated that he was assigned to the Attack Squadron One Five Three (VA-153), which was aboard the USS Oriskany in 1971.  Towards the end of his service, the Veteran asserts that he was flown from the USS Oriskany in September 1971 to Da Nang, Vietnam.  There, he spent approximately 24 hours before flying out to Clark Air Force Base, then back to the United States to be discharged.  It is his contention that he was exposed to Agent Orange during his overnight stay in Da Nang, which ultimately caused the development of his diabetes mellitus.  

After the request to verify the Veteran's presence in Vietnam was made, the Joint Service Records Research Center (JSRRC) issued a February 2012 statement indicating that it was unable to confirm the Veteran's assertions.  After a review of the 1971 command history of the USS Oriskany, records confirmed the presence of VA-153 onboard.  The USS Oriskany conducted special operations on Yankee Station in the Gulf of Tonkin from June 16 to July 10, July 25 to August 7, and October 30 to November 20.  USS Oriskany made port calls in Subic Bay, Hong Kong, Singapore, and Japan.  However, the records revealed that the USS Oriskany was not in Vietnam waterways.  The JSRRC also stated that deck logs dated June 15 to July 14 indicated that no aircraft operated or landed in Vietnam.  Furthermore, a 1971 command history submitted by VA-153 showed that VA-153 operated strictly from the USS Oriskany and that no aircraft operated from or landed in the Republic of Vietnam.  A follow up research was conducted in June 2012, in which JSRRC indicated that the USS Oriskany deck logs in September 1971 showed no record of any aircraft departing for Da Nang.  Based on these findings, the VA issued a memorandum dated February 2012 and again in June 2012, concluding that the Veteran's Agent Orange exposure could not be verified.  

The Board acknowledges the negative findings from the JSRRC, however, further development is needed.  After the JSRRC responses, the Veteran contacted the National Archives in attempts to obtain verification of his presence in Vietnam.  The National Archives responded, stating that while they were unable to locate any reference to the Veteran specifically, it did find records of numerous flights leaving and returning to the ship during 1971.  With regards to Squadron Logs, the National Archives do not possess such records and requests for information should be made to the Naval Aviation History Branch.  

In sum, the Board finds that information specifically regarding VA-153 and its personnel movements should be obtained from the Naval Aviation History Branch.   Additionally, the Veteran has submitted consistent statements, including his June 2014 DRO hearing testimony, that he was in Da Nang in order to travel back to the United States for his discharge proceedings.  The Board has found no reason to doubt the Veteran's credibility.  Furthermore, the Veteran has submitted correspondences with another service member who, while on a different flight, experienced similar circumstances, as he was also flown from a US Naval Aircraft Carrier to Da Nang to board a return flight to the United States.  

Given the possible outstanding Squadron logs at the Naval Aviation History Branch and the Veteran's credible statements, the Board finds that further development is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Naval History & Heritage Command to obtain the VA-153 Squadron Logs for the month of September 1971 to verify the Veteran's assertion that he flew from the USS Oriskany to Da Nang, Vietnam.  

2.  Contact the appropriate service department office to obtain the USS Oriskany (CVA-34) deck logs for the month of September 1971.  

3.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




